Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-20 are directed toward a patient support apparatus (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 15 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 1 recites: “A patient support apparatus comprising a sensor providing signals indicative of vital signs of a patient positioned on the patient support apparatus, a controller coupled to the sensor and including a processor and a memory device, the memory device including instructions that, when executed, cause the controller to receive the signals, compare the signals to pre-established acceptable limits, calculate a sepsis risk assessment score based on the signals, and, if the sepsis risk assessment score is at or above a predetermined value, output a command signal, and a sepsis-status notification system responding to the command signal from the controller to display a first visual indication that shows that the patient is septic and display second visual indication that shows a status of a sepsis protocol administration”.
The limitations of receive the signals, compare the signals to pre-established acceptable limits, calculate a sepsis risk assessment score based on the signals, and, if the sepsis risk assessment score is at or above a predetermined value, output a command signal, shows that the patient is septic and display second visual indication that shows a status of a sepsis protocol administration, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a doctor should determine when establish a sepsis risk of a patient, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 15 recites: “A patient support apparatus comprising a first sensor providing a first signal indicative of a first vital sign of a patient supported on the patient support apparatus and a second sensor providing a second signal indicative of a second vital sign of the patient different than the first vital sign indicated by the first sensor, a controller coupled to the sensors and including a processor and a memory device, the memory device including instructions that, when executed, cause the controller to receive the first and second sensor signals, analyze an electronic medical record storing patient information for the patient, compare the signals and the patient information to pre- established acceptable limits, calculate a sepsis risk assessment score based on the signals and the patient information, and, if the sepsis risk assessment score is at or above a predetermined value, output a command signal, and a notification system responding to the command signal from the controller to provide at least one visual indication that shows that the patient is septic”.
The limitations of receive the first and second sensor signals, analyze an electronic medical record storing patient information for the patient, compare the signals and the patient information to pre- established acceptable limits, calculate a sepsis risk assessment score based on the signals and the patient information, and, if the sepsis risk assessment score is at or above a predetermined value, provide at least one visual indication that shows that the patient is septic, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a doctor should determine when establish a sepsis risk of a patient, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-14 and 16-20 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 15. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “sensor”, “patient support apparatus”, “controller”, “processor”, “memory device”, “sepsis-status notification system”, “first sensor”, “second sensor”, and “notification system”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0014]-[0015], and [0023], of the present specification, and see further MPEP 2106.05(f) or MPEP 2106.05(h).
Additionally, dependent claims 2-14 and 16-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 15, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-14 and 16-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 15, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarasingham et al. (US 20150025329 A1), hereinafter Amarasingham.
Regarding claim 1 Amarasingham teaches a patient support apparatus comprising a sensor providing signals indicative of vital signs of a patient positioned on the patient support apparatus ([0012], [0013], and [0021]), a controller coupled to the sensor and including a processor and a memory device, the memory device including instructions that ([0014], [0018]-[0019], [0022], and [0100]), when executed, cause the controller to receive the signals (Abstract, [0009], [0010], [0015], and [0016]), compare the signals to pre-established acceptable limits ([0022]), calculate a sepsis risk assessment score based on the signals ([0081], [0091], [0092], [0121]), and, if the sepsis risk assessment score is at or above a predetermined value, output a command signal ([0021] and [0121]), and a sepsis-status notification system responding to the command signal from the controller to display a first visual indication that shows that the patient is septic and display second visual indication that shows a status of a sepsis protocol administration ([0083], [0101], [0102], [0109], and [0121]).
Regarding claim 2 Amarasingham teaches the first visual indication includes an alert that shows the patient is septic and the second visual indication includes a timer that measures how long the patient has been septic ([0101], [0102], and [0121]).  
Regarding claim 3 Amarasingham teaches the timer is a countdown timer that displays an amount of time remaining in the sepsis protocol administration ([0009] and [0102]).  
Regarding claim 4 Amarasingham teaches the controller is configured to communicate with an external nurse call station and the visual indications are transmitted for display at a nurse call station ([0106] and [0107]).  
Regarding claim 5 Amarasingham teaches the second visual indication further includes an iconic representation of the procedures performed on the patient since sepsis was determined to be present ([0024], [0101], and [0102]).  
Regarding claim 6 Amarasingham teaches at least one of the first and the second visual indications includes a projection of a light on a floor around the patient support apparatus ([0112]).  
Regarding claim 7 Amarasingham teaches the at least one of the first and the second visual indications includes an alert message on an interface coupled to the patient support apparatus ([0016], [0017], and [0082]).  
Regarding claim 8 Amarasingham teaches the alert message includes at least one of a textual indication that the patient is septic, an iconic representation that the patient is septic, and a timer ([0101], [0102], and [0121]).  
Regarding claim 9 Amarasingham teaches at least one of the first and the second visual indications includes an indicator panel coupled to the patient support apparatus that has a first color when no command signal is provided and has a second color, different from the first color when the command signal is provided ([0091]).  
Regarding claim 10 Amarasingham teaches the controller is configured to communicate with an electronic medical record system to receive information from the electronic medical record system indicative of a medical history of a patient supported on the patient support apparatus ([0012], [0099], [0100], [0116], and [0118]).  
Regarding claim 11 Amarasingham teaches the controller is configured to compare the signals provided by the sensor to a list of predetermined conditions stored in the electronic medical record system to determine if the patient is septic ([0081], [0091], [0092], [0121]).  
Regarding claim 12 Amarasingham teaches the controller is configured to provide the command signal if at least one of the vital signs deviates from7175-31294610413.USU1 -21-acceptable limits and at least one of the predetermined conditions is present in the patient's electronic medical record ([0081], [0091], [0092], [0121]).  
Regarding claim 13 Amarasingham teaches the controller is configured to compare the predetermined conditions to pre-established acceptable limits and provide the command signal when at least one vital sign deviates from an acceptable limit and at least one predetermined condition deviates from the acceptable limit ([0081], [0091], [0092], [0121]).  
Regarding claim 14 Amarasingham teaches the predetermined condition includes at least one of low blood pressure and a change in mental status ([0010], [0013], [0015], and [0021]).  
Regarding claim 15 Amarasingham teaches a patient support apparatus comprising a first sensor providing a first signal indicative of a first vital sign of a patient supported on the patient support apparatus ([0012], [0013], and [0021]) and a second sensor providing a second signal indicative of a second vital sign of the patient different than the first vital sign indicated by the first sensor ([0012], [0013], and [0021]), a controller coupled to the sensors and including a processor and a memory device, the memory device including instructions that ([0014], [0018]-[0019], [0022], and [0100]), when executed, cause the controller to receive the first and second sensor signals (Abstract, [0009], [0010], [0015], and [0016]), analyze an electronic medical record storing patient information for the patient ([0081], [0091], [0092], [0121]), compare the signals and the patient information to pre- established acceptable limits ([0022]), calculate a sepsis risk assessment score based on the signals and the patient information ([0081], [0091], [0092], [0121]), and, if the sepsis risk assessment score is at or above a predetermined value, output a command signal ([0021] and [0121]), and a notification system responding to the command signal from the controller to provide at least one visual indication that shows that the patient is septic ([0083], [0101], [0102], [0109], and [0121]).  
Regarding claim 16 Amarasingham teaches the at least one visual indication includes a first indication that shows the patient is septic and a second visual indication that shows a status of a sepsis protocol administration in real time ([0101], [0102], and [0121]).  
Regarding claim 17 Amarasingham teaches the visual indication includes an alert that shows the patient is septic and a timer that indicates how long the patient has been septic ([0101], [0102], and [0121]).  
Regarding claim 18 Amarasingham teaches the timer is a countdown timer that shows an amount of time remaining in the sepsis protocol administration ([0009] and [0102]).  
Regarding claim 19 Amarasingham teaches the visual indication further includes a display of the procedures performed on the patient since sepsis was determined to be present ([0091], [0092], [0101], [0102], and [0121]).
Regarding claim 20 Amarasingham teaches the visual indication includes a display on the floor around the patient support apparatus ([0112]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                            

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686